Title: To Thomas Jefferson from Albert Gallatin, [5 October 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Tuesday evening [5 Oct. 1802]
          
          On reading the enclosed piece in Poulson’s paper, I was induced to answer it, as a similar misrepresentation has already appeared in the Boston centinel; and being on that subject I was led into some discussion of the remission of Callender’s fine. My idea was that Smith should obey the request of “a plain citizen,” by reprinting his piece, and should add as his own remarks the substance of what I have written dressed in his own way & corrected as he may think fit. Will you be good enough to look at it & to see whether it wants any additions, corrections or curtailing?—I mean as to facts & arguments, not as to style—this Smith must modify.
          Your affectionate Servt.
          
            Albert Gallatin
          
          
            Did you grant any other sedition pardon but that to Callender?
            You will perceive that Mr Kirby’s letter ought to receive an immediate answer—
            A. G.
          
        